Citation Nr: 9907680	
Decision Date: 03/22/99    Archive Date: 03/31/99

DOCKET NO.  96-41 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left shoulder 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. C. Graham, Associate Counsel


INTRODUCTION

The appellant served on active duty from October 1942 to 
January 1946.

The instant appeal arose from a February 1996 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in St. Petersburg, Florida, which denied an application 
to reopen a claim for service connection for a left shoulder 
disability.  In a December 1997 decision, the Board of 
Veterans' Appeals (Board) granted the application to reopen 
and remanded the claim for further development.


FINDINGS OF FACT

1.  The service medical records show that the veteran injured 
his left shoulder when he slipped and fell on ice in December 
1943, but no sequelae were noted on the veteran's January 
1946 separation examination.

2.  Following a March 1969 motor vehicle accident, the 
veteran complained of shoulder and neck pain and was 
diagnosed with a cervical spine disorder that affected the 
upper extremities.

3.  In March 1996 a private physician noted that the veteran 
could have sustained an injury to the left rotator cuff in 
December 1943 which could be the cause of his recurrent 
shoulder pain.

4.  A May 1998 VA examination report found no present 
symptoms due to the December 1943 left shoulder injury but 
found the veteran's current symptoms were secondary to 
arthritis unrelated to the 1943 injury.


CONCLUSION OF LAW

A left shoulder disorder was not incurred in or aggravated 
during the veteran's active military service and may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's service medical records reveal that in December 
1943 he slipped on the ice and fell, injuring his left 
shoulder.  He was hospitalized for treatment from December 
28, 1943, to January 12, 1944, which consisted of 
immobilization of the shoulder with ace bandaging and bed 
rest.  X-rays of the shoulder were negative but clinical 
findings, including local tenderness and swelling over the 
sternoclavicular joint, suggested the probability that the 
sternoclavicular joint was momentarily dislocated.  At the 
time of his January 1946 separation examination, the veteran 
reported no presently disabling injury or present physical 
defect, and no musculoskeletal defects were noted on 
examination.  He did note a history of a dislocation of the 
collarbone in service.  A claim for service connection for a 
left shoulder disorder was denied in April 1946 because the 
January 1946 service separation examination did not find a 
left shoulder disorder on physical examination.

In January 1970 the veteran filed a claim for a disorder of 
the neck and shoulders, and he reported that this problem 
began in March 1969.  A January 1970 statement from Dr. 
Boulter, a private physician, noted that the veteran had been 
involved in a motor vehicle accident in March 1969 and had 
sustained a whiplash-type injury.  After the accident he 
reported a sudden pain in the left arm and shoulder which 
went up into the neck.  He also complained of numbness in the 
left arm.  The veteran was hospitalized for evaluation of his 
complaints.  X-rays of the cervical spine revealed defects 
but were assessed as essentially normal.  Dr. Boulter 
reported that the veteran had cervical disc disease which 
remained untreated and would probably cause intermittent 
problems with the possibility of surgery in the future.

An August 1971 VA X-ray of the left shoulder was negative, 
and an August 1971 VA examination diagnosed residuals of an 
injury to the cervical spine due to the March 1969 motor 
vehicle accident.  Private medical records from Dr. B. S. 
Choo dated from 1978 to 1994 showed occasional complaints of 
left shoulder pain, sometimes associated with neck pain.  
These records also indicated that X-rays of the left shoulder 
showed arthritis.

A March 1991 record from a massage therapist noted that he 
had treated the veteran for complaints of a stiff, arthritic 
left shoulder.  A March 1991 private medical evaluation 
report also noted that the veteran complained of left 
shoulder pain.  A November 1992 computer tomography scan of 
the cervical spine revealed marked degenerative changes.  A 
November 1993 report of hospitalization for unstable angina 
noted an admitting diagnosis of cervical arthritis with nerve 
compression and symptomatic paresthesias to the fingers 
bilaterally.  In August 1994 the veteran filed an application 
to reopen a claim for entitlement to service connection for a 
left shoulder disorder.  

A November 1994 private medical record noted that the veteran 
had seen a Dr. J. Jones who diagnosed arthritis and bursitis 
of the left shoulder and prescribed medication.  A private 
treatment record dated in June 1995 indicated that the 
veteran had arthritic pain in the left shoulder due to an old 
injury.  In an August 1995 written statement, the veteran 
reported that he had received treatment for his left shoulder 
disorder over the years since service; however, he reported 
that all of his treating physicians were deceased and their 
records were unavailable.

A March 1996 record from Dr. Jones noted that the veteran 
complained of persistent pain in the left shoulder and 
limited range of motion with crepitus.  Dr. Jones noted that 
"[a] letter from the VA states that an [X-]ray dated 
12.28.43 did not show a[] fracture or dislocation."  Dr. 
Jones also stated that, "an injury to the rotator cuff could 
have occurred at that time and could be the cause of his 
recurrent pain at the shoulder."  The plan was to inject 
medication in the subacromial space and to provide an 
exercise program.

In an April 1996 written statement, the veteran indicated 
that he had received treatment for the left shoulder at the 
VA Medical Center (MC) in Gainesville, Florida within a year 
of his separation from service.  An attempt to develop these 
records was not successful.

In a December 1997 decision, the Board reopened the claim for 
service connection for a left shoulder disorder and remanded 
the issue for further development.  In a January 1998 written 
statement, the veteran indicated that he did not have any 
further medical evidence regarding his March 1969 motor 
vehicle accident.  In an August 1998 written statement, he 
specifically stated that he was unable to get any additional 
records from Dr. Boulter.

In May 1998 the veteran underwent another VA orthopedic 
examination.  The examiner reviewed the claims folder as 
evidenced by the references to service and postservice 
medical records contained in the file.  The veteran 
complained of aching beginning in the area of the insertion 
of the deltoid muscle and spreading up into the 
acromioclavicular joint and scapula.  The examiner stated 
that the first indication that the veteran had glenohumeral 
arthritis in the shoulder was when he was told by his private 
physician in March 1996.

Physical examination was normal as regards the 
sternoclavicular and acromioclavicular joints.  There was 
normal contour, no deformity, and no evidence of any recent 
or old dislocation of the sternoclavicular joint.  There was 
no tenderness on palpation or movement in the 
sternoclavicular joint.  The examiner noted positive findings 
in the area of the glenohumeral joint, including crepitation 
and limited range of motion.  There was marked tenderness 
around the lesser tuberosity of the shoulder.  Arms were 
equal in circumference, impingement and drop arm tests were 
negative, and reflexes, circulation, and sensation were 
intact.

The diagnoses pending X-rays were old, healed dislocation of 
the left sternoclavicular joint with no sequelae and 
degenerative arthritis of the glenohumeral joints 
bilaterally.  X-rays showed no evidence of fracture, 
dislocation, significant arthritic changes, or radiopaque 
soft tissue densities.  The examiner concluded:

The patient suffered a dislocation of the 
sternoclavicular joint while he was in 
the Army in December, 1943 but this at 
the present time is causing him no 
symptoms.  His symptoms are emanating 
from the glenohumeral joint, particularly 
of his left shoulder and less so from the 
right shoulder.  His difficulty, 
according to his history, did not begin 
in this joint until approximately March, 
1996 when he consulted a private 
orthopedic surgeon because of pain and 
stiffness in the glenohumeral joint of 
his left shoulder.

The Board has found the veteran's claim for service 
connection for a left shoulder disorder "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a) based on the 
March 1996 written statement of Dr. Jones referencing the 
December 1943 X-ray report and indicating a possible link 
between the veteran's current shoulder symptoms and his 
injury in service.  That is, the Board finds find that the 
appellant has presented a claim which is plausible.  See 
Lathan v. Brown, 7 Vet. App. 359 (1995) (a medical opinion 
does not have to be "expressed in terms of certainty in 
order to serve as the basis for a well-grounded claim'); 
Obert v. Brown, 5 Vet. App. 30 (1993) (speculative medical 
opinions are "sufficient to present a minimally well-
grounded claim"); but see Bloom v. West, No. 97-1463 (U.S. 
Vet. App. Feb. 10, 1999) (physician using the term "could," 
without supporting clinical data or other rationale, is too 
speculative in order to provide the degree of certainty 
required for medical nexus evidence); Winsett v. West, 11 
Vet. App. 420 (1998) ("just as likely" the equivalent of 
"may or may not" and is an insufficient basis for an award 
of service connection).

The Board is also satisfied that all relevant facts regarding 
the claim have been properly developed.  This case has been 
remanded for further development, and a VA examination was 
performed.  The veteran has not asserted and there is nothing 
in the record that shows that there are missing, relevant 
records.  For these reasons, the Board finds that VA's duty 
to assist the appellant, 38 U.S.C.A. § 5107(a) (West 1991), 
has been discharged.  A disposition on the merits is now in 
order.

Under 38 U.S.C.A. § 1110, compensation will be provided if it 
is shown that the veteran suffers from a disease or injury 
incurred in or aggravated by service.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).  However, a current 
disability must exist.  Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).  Moreover, service medical records must show the 
claimed disability and there must be medical evidence that 
links a current disability with events in service or with a 
service-connected disability.  Montgomery v. Brown, 4 Vet. 
App. 343 (1993).  

For certain chronic diseases, including arthritis, the law 
provides a presumption of service connection if the disease 
becomes manifest to a degree of 10 percent or more within one 
year from the date of separation from service.  38 U.S.C.A. 
§§ 1101(3), 1112(a)(1) (West 1991); 38 C.F.R. §§ 3.307, 
3.309(a) (1998).  The Board must determine whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Although the evidence in the present case shows that the 
veteran injured his back in service in December 1943, the 
Board finds that the preponderance of the evidence 
demonstrates that there is no medical relationship between 
that injury and his currently shown left shoulder disorder.  
While he alleges that he has had chronicity of shoulder-
related symptomatology ever since the December 1943 inservice 
injury, the record reflects that he did not seek further 
treatment for his left shoulder between January 1944 and the 
time of his discharge from service two years later in January 
1946, that he specifically denied having had left shoulder 
problems at the time of his separation examination, and that 
his shoulder was at that time found to be normal upon 
clinical evaluation.

The medical record also reflects that the veteran did not 
thereafter seek any treatment for left shoulder difficulties 
until 1969, more than 20 years after his separation from 
service, when he presented for treatment following 
intercurrent injuries to his back and neck.  Also, the 
medical evidence supports a finding that the veteran's 
arthritis of the left shoulder was first manifest over one 
year after his period of active duty ended.  Left shoulder 
arthritis was first manifested and diagnosed many years after 
service.  The medical evidence reveals that X-rays taken in 
1944 and 1971 did not reveal left shoulder arthritis.

While the Board acknowledges that Dr. Jones indicated that 
there "could be" a connection between a rotator cuff injury 
which "could have occurred" in 1943 and the veteran's 
recurrent left shoulder pain, the preponderance of the 
evidence does not show that the veteran's current left 
shoulder complaints are secondary to his shoulder injury in 
service.  As support for its conclusion, the Board relies 
heavily on the medical opinion provided by the May 1998 VA 
examiner that the veteran has no current symptoms due to the 
1943 left shoulder injury.

From a probative medical standpoint, addressing the question 
of medical causation, the VA examiner concluded, based upon a 
thorough review of the veteran's medical history, that the 
veteran's current left shoulder problems could not be 
attributed to his inservice injury and were instead ascribed 
to routine bilateral degenerative arthritis.  The Board gives 
greater weight to the opinion of the VA examiner than to Dr. 
Jones' statement for several reasons.  First, Dr. Jones 
apparently reviewed only one VA letter which mentioned the 
results of an X-ray in service while the 1998 VA examiner 
clearly reviewed the claims folder thoroughly, including the 
clinical service records of the veteran's left shoulder 
injury.  Second, Dr. Jones' opinion is couched in cautious 
language while the VA examiner's opinion is not stated in a 
speculative manner.  Third, Dr. Jones did not cite any 
clinical support for his conclusion while the VA examiner 
provided a clear rationale based on the medical evidence of 
record and the veteran's statements to support his 
conclusion.

Consequently, in view of the VA examiner's conclusions, and 
in light of the fact that the medical evidence tends to 
refute the veteran's assertions relating to chronicity of his 
shoulder-related symptomatology from the time of his 
inservice injury, the Board finds that the preponderance of 
the evidence is against his claim.  As the Board has 
determined that a preponderance of the evidence is against 
the veteran's claim, application of the benefit of the doubt 
doctrine contemplated by 38 U.S.C.A. § 5107 is inappropriate 
in this case.  Accordingly, under the circumstances, it 
follows that service connection for a left shoulder disorder 
is not warranted.


ORDER

The claim for entitlement to service connection for a left 
shoulder disorder is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 
- 8 -


- 1 -


